DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey et al. (2016/0005449).
As for claim 1, Carey et al. show in Figs. 2, 14 (attached) and related text a magnetoresistive random access memory (MRAM), comprising: 
a magnetic tunnel junction (MTJ) pillar 100 comprising a tunnel barrier layer 120 (or 140) located between a magnetic reference layer 110 (or 150) and a magnetic free layer RE-TM layer of 130, wherein the magnetic free layer is composed entirely of a ferrimagnetic material whose magnetization increases with increasing temperature 
The limitation that "a material whose magnetization increases with increasing temperature" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

    PNG
    media_image1.png
    589
    923
    media_image1.png
    Greyscale


As for claim 4, Carey et al. show the transition metal, TM, is an alloy of Co and Fe ([0034], lines 3-5).

As for claim 5, Carey et al. show the rare earth metal is one of terbium (Tb) and gadolinium (Gd) ([0034], lines 3-5).

1-x(Fe1-yCoy)x, wherein x is from 0.74 to 0.78 and y is from 0.16 to 0.18 ([0034], lines 3-5).

As for claim 7, Carey et al. show x is 0.76 and y is 0.17 ([0034], lines 3-5).

As for claim 8, Carey et al. show the magnetic free layer is positioned above the magnetic reference layer 110 (Fig. 2). 

As for claim 9, Carey et al. show the magnetic free layer is positioned beneath the magnetic reference layer 150 (Fig. 2).

As for claim 10, Carey et al. show the MTJ pillar has a temperature-independent Delta (Fig. 14: at Tcomp).
The limitation that "the MTJ pillar has a temperature-independent Delta" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim(s) 1, 4, 5, 8-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (2001/0007722).
As for claim 1, Wakabayashi et al. show in Figs. 1, 4 (attached) and related text a magnetoresistive random access memory (MRAM), comprising: 

The limitation that "a material whose magnetization increases with increasing temperature" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

    PNG
    media_image2.png
    662
    655
    media_image2.png
    Greyscale


As for claim 4, Wakabayashi et al. show the transition metal, TM, is an alloy of Co and Fe ([0034], lines 20-24).

As for claim 5, Wakabayashi et al. show the rare earth metal is one of terbium (Tb) and gadolinium (Gd) ([0034], lines 20-24).

As for claim 8, Wakabayashi et al. show the magnetic free layer is positioned above the magnetic reference layer 110 (Fig. 2). 

As for claim 9, Wakabayashi et al. show the magnetic free layer is positioned beneath the magnetic reference layer 150 (Fig. 2).

As for claim 10, Wakabayashi et al. show the MTJ pillar has a temperature-independent Delta (Fig. 4: at Tr-comp).
The limitation that "the MTJ pillar has a temperature-independent Delta" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

As for claim 21, Wakabayashi et al. show in Figs. 1, 14 (attached) and related text a magnetoresistive random access memory (MRAM), comprising: 
a magnetic tunnel junction (MTJ) pillar 100 comprising a tunnel barrier layer 4 located between a magnetic reference layer 3 and a magnetic free layer 5, wherein the 
The limitation that "a material whose magnetization increases with increasing temperature" has not been given patentable weight because it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (2001/0007722) in view of Carey et al. (2016/0005449).
As for claims 6 and 7, Wakabayashi et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the rare earth metal containing transition metal composition is Tb1-x(Fe1-yCoy)x, wherein x is from 0.74 to 0.78 and y is from 0.16 to 0.18 (claim 6); and x is 0.76 and y is 0.17 (claim 7).
Carey et al. teach in Fig. 2 and related text:
As for claim 6, the rare earth metal containing transition metal composition is Tb1-x(Fe1-yCoy)x, wherein x is from 0.74 to 0.78 and y is from 0.16 to 0.18 ([0034], lines 3-5).

As for claim 7, x is 0.76 and y is 0.17 ([0034], lines 3-5).
Wakabayashi et al. and Carey et al. are analogous art because they are directed to a magnetic device and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the rare earth metal containing transition metal composition being Tb1-x(Fe1-yCoy)x, wherein x being from 0.74 to 0.78 and y being from 0.16 to 0.18; and x being 0.76 and y is 0.17, as taught by Carey et al., in Wakabayashi et al.'s device, in order to reduce modulation noise and improve the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed on February 17, 2021 have been fully considered but they are not persuasive.

The examiner is not using the entire structure of 130 (RE-TM layer, hard magnetic layer and soft magnetic layer), instead the RE-TM layer of 130 is used to interpret the limitation of "a magnetic free layer".
Therefore, Carley implicitly discloses that the limitation of "the magnetic free layer is composed entirely of a material whose magnetization increases with increasing temperature", as recited in claims 1 and 21.
Rest of Applicant’s arguments with respect to claim(s) 1, 4-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811